Citation Nr: 1600086	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  02-03 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for status-post partial colonic resection for volvulus, including as due to herbicide exposure and service-connected irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to May 1974 and from July 1974 to December 1974 in the Air Force, and from December 1977 to June 1978 in the U.S. Marine Corps.  He had service in the Republic of Vietnam.

This matter came to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In a January 2000 rating decision, the RO denied entitlement to service connection for status-post partial colonic resection for volvulus.  

In March 2000, the Veteran testified at a hearing held at the RO before a hearing officer, and a copy of that transcript has been associated with the electronic record.

In an October 2005 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for irritable bowel syndrome and assigned a noncompensable rating, effective October 1, 1999.  

In July 2006 and December 2008, the Board remanded the issues of entitlement to service connection for status-post partial colonic resection for volvulus and entitlement to a compensable rating for irritable bowel syndrome.  

In February 2010, the RO assigned a 10 percent disability rating for irritable bowel syndrome, effective October 1, 1999.  Although an increased rating was granted, the issue remains in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).

In October 2010, the Board remanded the issues of entitlement to service connection for status-post partial colonic resection for volvulus and entitlement to a compensable rating for irritable bowel syndrome.

In September 2015, the Veteran filed a claim for TDIU.  He has alleged that he is unemployed in part due to irritable bowel syndrome.  Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the claim for TDIU is a component of the claim for a higher rating for irritable bowel syndrome.  Therefore, the Board has taken jurisdiction of this issue.  Although the RO has not adjudicated the issue of entitlement to TDIU, based on the decision below, the Veteran is not prejudiced by the Board's adjudication of the TDIU issue.  Bernard v. Brown, 4 Vet. App. 384 (1993).

In December 2015, the Veteran's representative waived agency of original jurisdiction consideration of all evidence submitted since the latest supplemental statement of the case in February 2015.  38 C.F.R. § 20.1304(c) (2015).

The issue of entitlement to status-post partial colonic resection for volvulus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether since October 1, 1999, the Veteran's irritable bowel syndrome has been manifested by severe symptomology with diarrhea or alternating diarrhea and constipation with more-or-less-constant abdominal distress.

2.  The Veteran stopped working in July 2015.

2.  As of July 1, 2015, the Veteran has been service-connected for chronic urethritis, posttraumatic stress disorder (PTSD), low back strain with degenerative disc disease, irritable bowel syndrome, sciatica of the right lower extremity, onychomycosis, and pseudofolliculitis barbae.  These service-connected disabilities have been rated as 80 percent disabling during this time period with the chronic urethritis rated as 60 percent disabling during this time period.

4.  The weight of evidence reveals that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the irritable bowel syndrome has met the criteria for an initial 30 percent disability rating since October 1, 1999.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.114, Diagnostic Code 7319 (2015).

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to an initial rating in excess of 10 percent for irritable bowel syndrome

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim arises from his disagreement with the initial evaluation of the disability on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, VA provided the appellant in July and September 2002, June 2003, January, February, and April 2005, April and July 2006, December 2008, and May and June 2009 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claim for a higher initial rating; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claim.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO obtained the VA treatment records.  The Veteran submitted private treatment records.  The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disability.  Therefore, the Board finds that these examinations are adequate on which to base a decision.

In light of the above, VA complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.114, Diagnostic Code 7319 provide that a zero percent rating is warranted for mild symptoms of an irritable colon syndrome with occasional episodes of bowel disturbance with abdominal distress.  A 10 percent rating is warranted for moderate symptoms of an irritable colon syndrome with frequent episodes of bowel disturbance with abdominal distress.  A 30 percent rating is the maximum rating and is warranted for severe episodes of diarrhea, or severe alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, Diagnostic Code 7319.




Analysis

In an October 2005 rating decision, the Appeals Management Center granted entitlement to service connection for irritable bowel syndrome and assigned a noncompensable rating, effective October 1, 1999.  In February 2010, the RO assigned a 10 percent disability rating for irritable bowel syndrome, effective October 1, 1999.

A September 2000 VA examination report reflects that there was no reporting or finding of current gastrointestinal symptomatology.  A November 2002 VA examination report reveals that the Veteran was not currently having diarrhea and that he used Metamucil to keep from getting constipated.  An October 2005 VA examination report shows that the Veteran continued to have spells of constipation associated with bloating and occasional illness.  A July 2009 VA examination report reflects that the Veteran's bowel movements change about every day or every three days in that he either has constipation or diarrhea.  A March 2014 VA examination report reveals that it was reported that the Veteran did not need to take continuous medication for control of his intestinal disorder or that he had any episodes of bowel disturbance with abdominal distress or exacerbations or attacks of the intestinal disorder.

In a November 2005 statement, the claimant reported that he had had diarrhea for the past 30 years.  In a February 2010 statement, the appellant indicated that he alternates between diarrhea and constipation.  In a December 2014 statement, the Veteran reiterated that he alternates between diarrhea and constipation and that he constantly takes medications for gastrointestinal symptomatology.  

The Veteran is competent to report this symptomology, and the Board finds him credible.

Although the majority of the VA examination reports do not show a complaint of diarrhea or alternating diarrhea and constipation, there is competent lay evidence from the Veteran of this symptomatology.  Given the conflicting competent evidence, the evidence is in equipoise as to whether since October 1, 1999, the Veteran's irritable bowel syndrome has been manifested by severe symptomology with diarrhea or alternating diarrhea and constipation with more-or-less-constant abdominal distress.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Second, if the scheduler evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available scheduler evaluations for the Veteran's service-connected irritable bowel syndrome are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities - severe diarrhea or alternating diarrhea and constipation - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  There is no evidence in the medical records of an exceptional or unusual clinical picture.  The November 2002 VA examiner stated that the appellant only missed two days of work in a year because of his gastrointestinal symptomatology.  The March 2014 VA examiner stated that the gastrointestinal disability did not impact his ability to work.  A high rating such as a 30 percent evaluation is recognition that the disability makes it difficult to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The criteria specifically provide for evaluation of the disability based upon abdominal distress, constipation, and diarrhea, and they practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected disability.  See 38 C.F.R. § 4.1.  The Board, therefore, has determined that referral of this case for extra-scheduler consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  The weight of evidence reflects that there is not such an exceptional disability picture that the available scheduler evaluation for the service-connected irritable bowel syndrome is inadequate.

TDIU

Veterans Claims Assistance Act
 
The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  Given the decision below, a detailed explanation of how VA complied with the Act is unnecessary.

Governing Law and Regulation

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation without regard to advancing age as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose, disabilities affecting a single system, e.g., disabilities resulting from a common etiology, will be considered a single disability.  38 C.F.R. § 4.16(a).

Substantially gainful employment suggests a living wage. The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  Moore v. Derwinski, 1 Vet. App. 356, 358-59 (1991). 

For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor, which takes this case outside the norm.  The simple fact that a claimant is currently unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).

Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist on facts found basis (including but not limited to employment in a protected environment such as a family business or sheltered workshop) when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a). 

Age cannot be considered as a factor in evaluating a service-connected disability.  Unemployability associated with advancing age or intercurrent disability cannot be used as a basis for a total disability rating.  38 C.F.R. § 4.19.

Analysis

The Veteran submitted a formal claim for entitlement to a total rating based on individual unemployability in September 2015.  He reported that he had not worked since July 2015, when he stopped working as a police officer.  He has three years of college and no other education or training.  In his claim, he argues that he is unable to work because of all his service-connected disabilities.  

As of July 1, 2015, the Veteran has been service-connected for chronic urethritis, PTSD, low back strain with degenerative disc disease, irritable bowel syndrome, sciatica of the right lower extremity, onychomycosis, and pseudofolliculitis barbae.  These service-connected disabilities have been rated as 80 percent disabling during this time period with the chronic urethritis rated as 60 percent disabling during this time period.  Therefore, he is eligible for consideration under 38 C.F.R. § 4.16(a).

Given that the Veteran stopped working in July 2015, the Board will focus on the medical evidence from July 2015 to the present.  A December 2015 VA skin examination report reveals that there was no functional impairment from the pseudofolliculitis barbae.  A December 2015 VA genitourinary examination report reflects that his chronic urethritis impacts the Veteran's ability to work because he needs to be near a restroom.  A December 2015 VA orthopedic examination report shows that the low back strain with degenerative disc disease and sciatica of the right lower extremity impacts his ability to work because he cannot do prolonged standing or walking or heavy lifting.  A December 2015 VA PTSD examination report reveals that the PTSD causes mild functional impairment.

Taking into account his education and work experience, as well as the specific forms of impairment resulting from the chronic urethritis, the lumbar spine disability, and sciatica, the Board finds that the weight of the evidence that the Veteran's service-connected disabilities render him unemployable from performing all forms of substantially gainful employment that are consistent with his education and occupational experience.  Accordingly, entitlement to a total rating based on individual unemployability is in order.






ORDER

An initial 30 percent evaluation, but not higher, since October 1, 1999, is granted for irritable bowel syndrome, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a total disability rating based on individual unemployability is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

In the October 2010, the Board remanded the issue of entitlement to service connection for status-post partial colonic resection for volvulus for a medical examination to determine whether the volvulus and resultant resection are a current disability.  The March 2014 VA examiner determined that that the Veteran does not have a chronic disability manifested by partial colon resection for volvulus.  The Board, however, now notes that a resection of the large intestine is by regulation a current disability regardless of whether the resection is currently symptomatic and thus a separate disability from irritable bowel syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7329 (2015).  Therefore, an addendum to the VA examination report is necessary addressing direct and secondary service connection.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's claims file to be reviewed by the March 2014 VA examiner for preparation of an addendum to the examination report.  If that examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  The Veteran should only be scheduled for another physical examination if the March 2014 VA examiner or the new medical professional deems it necessary.  The March 2014 VA examiner should be informed that a resection of the large intestine is by regulation a disability regardless of whether the resection is currently symptomatic and thus is a separate disability from irritable bowel syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7329 (2015).  The March 2014 VA examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the status-post partial colonic resection for volvulus is related to the Veteran's active service, to include herbicide exposure. The March 2014 VA examiner should opine on whether it is at least as likely as not (50 percent or greater probability) that the status-post partial colonic resection for volvulus was caused or aggravated by the service-connected irritable bowel syndrome.  A complete rationale for any opinion offered must be provided.

2.  After completing the above action, the AOJ should readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be issued a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


